              Case 2:21-cv-00743-RSM Document 35 Filed 09/21/21 Page 1 of 6


                                                    THE HONORABLE RICARDO S. MARTINEZ
 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON

 8

 9
      ANN JOHNSON, AS THE                             Case No.: 2:21-cv-00743-RSM
10    REPRESENTATIVE OF A CLASS OF
      SIMILARLY SITUATED PERSONS, AND
11    ON BEHALF OF THE ROYAL
      CARIBBEAN CRUISES LTD.                          STIPULATION AND ORDER
12    RETIREMENT SAVINGS PLAN,                        REGARDING AMENDED COMPLAINT
                                                      AND INITIAL SCHEDULING DATES
13
                        Plaintiff,
14                                                     NOTE ON MOTION CALENDAR:
             v.                                        September 20, 2021
15
      RUSSELL INVESTMENTS TRUST
16    COMPANY (F/K/A RUSSELL TRUST
17    COMPANY), ROYAL CARIBBEAN
      CRUISES LTD., AND ROYAL
18    CARIBBEAN CRUISES LTD.
      INVESTMENT COMMITTEE
19
                        Defendants.
20

21

22
            Plaintiff Ann Johnson, as representative of a class of similarly situated persons, and on
23
     behalf of the Royal Caribbean Cruises Ltd. Retirement Savings Plan, and Defendants Russell
24
     Investments Trust Company (“RITC”), Royal Caribbean Cruises Ltd. (“Royal Caribbean”), and
25
     the Royal Caribbean Cruises Ltd. Investment Committee (“Investment Committee”) (collectively,
26
     the “Parties”), by and through their undersigned counsel and
     STIPULATION AND ORDER REGARDING AMENDED COMPLAINT                   NICHOLS KASTER PLLP
     AND SCHEDULING DATES - 1                                           80 South Eighth Street, Ste. 4700
     CASE NO. C21-743RSM                                                    Minneapolis, MN 55402
                Case 2:21-cv-00743-RSM Document 35 Filed 09/21/21 Page 2 of 6



 1   subject to the approval of the Court, hereby stipulate and agree as follows:

 2            WHEREAS, Plaintiff and former Defendant Russell Investment Management LLC

 3   previously stipulated and agreed that Plaintiff would file an amended complaint on or before

 4   August 30, 2021 and that the deadline to answer or otherwise respond to the amended complaint

 5   would be September 30, 2021 (ECF No. 28);

 6            WHEREAS, the Court approved the prior stipulation in an Order dated July 29, 2021 (ECF

 7   No. 29);

 8            WHEREAS, Plaintiff filed her First Amended Complaint on August 30, 2021 (ECF No.

 9   31);

10            WHEREAS, the First Amended Complaint substituted RITC for Russell Investment

11   Management LLC, and additionally named Royal Caribbean and the Investment Committee as

12   Defendants;

13            WHEREAS, the undersigned counsel for RITC has agreed to accept service on behalf of

14   RITC;1

15            WHEREAS, the undersigned counsel for Royal Caribbean and the Investment Committee
16   (the “Royal Caribbean Defendants”) has agreed to accept service on behalf of the Royal Caribbean
17   Defendants;
18            WHEREAS, the Royal Caribbean Defendants request additional time to respond to the
19   First Amended Complaint, as the newly added Defendants need additional time to adequately
20   analyze and evaluate the factual and legal allegations in the 83-paragraph pleading;

21            WHEREAS, the Parties have agreed that the Royal Caribbean Defendants may have until

22   November 1, 2021 to respond to the Amended Complaint;

23            WHEREAS, the Parties have further agreed that the same deadline shall apply to RITC and

24   that RITC also may have until November 1, 2021 to respond to the Amended Complaint;

25
     1
26    RITC’s undersigned counsel also served as counsel for former Defendant Russell Investment
     Management LLC.
     STIPULATION AND ORDER REGARDING AMENDED COMPLAINT                     NICHOLS KASTER PLLP
     AND SCHEDULING DATES - 2                                             80 South Eighth Street, Ste. 4700
     CASE NO. C21-743RSM                                                      Minneapolis, MN 55402
              Case 2:21-cv-00743-RSM Document 35 Filed 09/21/21 Page 3 of 6



 1          WHEREAS, the Court’s Order dated July 29, 2021 states that “the parties named in the

 2   amended complaint shall provide the Court with revised proposed Initial Scheduling Dates,

 3   addressing the deadlines for the FRCP 26(f) Conference, Initial Disclosures, and Combined Joint

 4   Status Report and Discovery Plan as Required by FRCP 26(f) and Local Rule CR 16, within 10

 5   days of service of the amended complaint on all defendants”; and

 6          WHERAS, the Parties have met and conferred regarding these Initial Scheduling Dates,

 7   and have reached agreement on the deadlines referenced in the Court’s Order;

 8          IT IS HEREBY STIPULATED AND AGREED by and between the Parties, subject to the

 9   approval of the Court, that (1) the undersigned counsel for RITC accepts service of the Amended

10   Complaint on behalf of RITC and in so doing waives the need for formal service of process but

11   reserves all other defenses and arguments that RITC may have with respect to the Amended

12   Complaint; (2) the undersigned counsel for the Royal Caribbean Defendants accepts service of the

13   Amended Complaint on behalf of the Royal Caribbean Defendants, and in so doing waives the

14   need for formal service of process but reserves all other defenses and arguments that the Royal

15   Caribbean Defendants may have with respect to the Amended Complaint; (3) the deadline for all

16   Defendants to answer or otherwise respond to the Amended Complaint shall be November 1, 2021;

17   (4) the deadline for the Parties to hold the FRCP 26(f) conference shall be November 15, 2021; (5)

18   the deadline for the Parties to serve Initial Disclosures pursuant to FRCP 26(a)(1) shall be

19   November 22, 2021; and (6) the deadline for the Parties to submit a Combined Joint Status Report

20   and Discovery Plan pursuant to FRCP 26(f) and Local Rule CR 16 shall be December 1, 2021.

21

22
     IT IS SO STIPULATED this 20th day of September, 2021.
23
     PERKINS COIE LLP                              SCHROETER GOLDMARK & BENDER, P.S.
24

25   By s/ Nicola C. Menaldo                       By s/ Lindsay L. Halm
     Karl J. Ege, Esq., WSBA #4796                 Lindsay L. Halm, Esq., WSBA #37141
26   Nicola C. Menaldo, Esq., WSBA #44459          401 Union Street, Suite 3400
     1201 Third Avenue, Suite 4900                 Seattle, Washington 98101
     STIPULATION AND ORDER REGARDING AMENDED COMPLAINT                    NICHOLS KASTER PLLP
     AND SCHEDULING DATES - 3                                            80 South Eighth Street, Ste. 4700
     CASE NO. C21-743RSM                                                     Minneapolis, MN 55402
             Case 2:21-cv-00743-RSM Document 35 Filed 09/21/21 Page 4 of 6


     Seattle, Washington 98101               Telephone: (206) 622-8000
 1   Telephone: (206) 359-8000               halm@sgb-law.com
 2   kege@perkinscoie.com
     nmenaldo@perkinscoie.com                NICHOLS KASTER, PLLP
 3
     MILBANK LLP                             Paul J. Lukas, MN Bar No. 22084X*
 4                                           Kai H. Richter, MN Bar No. 0296545*
     Sean M. Murphy, Esq.*                   Brock J. Specht, MN Bar No. 0388343*
 5
     Robert C. Hora, Esq.*                   Ben Bauer, MN Bar No. 0398853*
 6   Vanessa Gonzalez-Ahmed, Esq.*              *admitted pro hac vice
     Maria Esperanza Ortiz, Esq.*            4700 IDS Center
 7      *admitted pro hac vice               80 S 8th Street
     55 Hudson Yards                         Minneapolis, MN 55402
 8   New York, NY 10001                      Telephone: 612-256-3200
     Telephone: 212-530-5688                 Facsimile: 612-338-4878
 9
     smurphy@milbank.com                     lukas@nka.com
10   rhora@milbank.com                       krichter@nka.com
     vgonzalez-ahmed@milbank.com             bspecht@nka.com
11   mortiz@milbank.com                      bbauer@nka.com
12   Attorneys for Defendant                 Attorneys for Plaintiff Ann Johnson
     Russell Investments Trust Company
13

14
     BARLOW COUGHRAN MORALES &
15   JOSEPHSON, P.S.
16   By s/ Jeffrey G. Maxwell
17   Jeffrey G. Maxwell, Esq., WBSA# 33503
     1325 Fourth Avenue
18   Suite 910
     Seattle WA 98101
19   Telephone: (206) 674-5212
     jeffreym@bcmjlaw.com
20

21

22

23
     GROOM LAW GROUP, CHARTERED
24

25   Lars C. Golumbic, Esq. (pro hac vice
     forthcoming)
26   Samuel I. Levin, Esq. (pro hac vice
     forthcoming)
     STIPULATION AND ORDER REGARDING AMENDED COMPLAINT             NICHOLS KASTER PLLP
     AND SCHEDULING DATES - 4                                     80 South Eighth Street, Ste. 4700
     CASE NO. C21-743RSM                                              Minneapolis, MN 55402
             Case 2:21-cv-00743-RSM Document 35 Filed 09/21/21 Page 5 of 6


     Nathaniel W. Ingraham, Esq. (pro hac vice
 1   forthcoming)
 2   1701 Pennsylvania Ave., NW
     Suite 1200
 3   Washington, DC 20006
     Telephone: 202-861-6615
 4   lgolumbic@groom.com
     slevin@groom.com
 5
     ningraham@groom.com
 6
     Attorneys for Defendants Royal Caribbean
 7   Cruises Ltd. and Royal Caribbean Cruises
     Ltd. Investment Committee
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER REGARDING AMENDED COMPLAINT     NICHOLS KASTER PLLP
     AND SCHEDULING DATES - 5                             80 South Eighth Street, Ste. 4700
     CASE NO. C21-743RSM                                      Minneapolis, MN 55402
              Case 2:21-cv-00743-RSM Document 35 Filed 09/21/21 Page 6 of 6


                                                ORDER
 1

 2          Based on the foregoing stipulation of the parties, IT IS HEREBY ORDERED that

 3   Defendants shall answer or otherwise respond to the First Amended Complaint on or before

 4   November 1, 2021.
 5
            IT IS FURTHER ORDERED that the deadline for the Parties to hold the FRCP 26(f)
 6
     conference shall be November 15, 2021; the deadline for the Parties to serve Initial Disclosures
 7
     pursuant to FRCP 26(a)(1) shall be November 22, 2021; and the deadline for the Parties to submit
 8
     a Combined Joint Status Report and Discovery Plan pursuant to FRCP 26(f) and Local Rule CR
 9

10   16 shall be December 1, 2021.

11

12          DATED this 21st day of September, 2021.
13

14

15

16
                                                 A
                                                 RICARDO S. MARTINEZ
17                                               CHIEF UNITED STATES DISTRICT JUDGE

18

19

20
     Presented by:
21
     s/ Lindsay L. Halm
22
     Lindsay L. Halm, Esq., WSBA #37141
23   SCHROETER GOLDMARK & BENDER, P.S.
     401 Union Street, Suite 3400
24   Seattle, Washington 98101
     Telephone: (206) 622-8000
25   halm@sgb-law.com
26
     Attorney for Plaintiff Ann Johnson
     STIPULATION AND ORDER REGARDING AMENDED COMPLAINT                   NICHOLS KASTER PLLP
     AND SCHEDULING DATES - 6                                           80 South Eighth Street, Ste. 4700
     CASE NO. C21-743RSM                                                    Minneapolis, MN 55402
